DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendments were received on 8/23/22. Claim 1 is amended. Claims 13 and 14 are withdrawn-amended. Claims 6-9, 12, 15-19 are withdrawn. Claims 11 and 20 are cancelled. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for R being a radical for hydrogen for FEC of claim 3, does not reasonably provide enablement for carbon atom directly to the cyclic ring for FEC.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. FEC is a specific carbonate comprising structure (I) where R can only be H. Appropriate corrections are required.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for F of DFEC of claim 3, does not reasonably provide enablement with at least one hydrogen atom or carbon atom bonded directly to the cyclic ring. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. DFEC is a specific carbonate comprising structure (I) where R can only be F. Appropriate corrections are required.
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for R being a radical for hydrogen for FEC of claim 3, does not reasonably provide enablement for R being a multimember C-chain group with at least one carbon atom bonded directly to the cyclic ring.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. FEC is a specific carbonate comprising structure (I) where R can only be H. Appropriate corrections are required.
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for R is F of DFEC of claim 3, does not reasonably provide enablement with at least one hydrogen atom or carbon atom bonded directly to the cyclic ring. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. DFEC is a specific carbonate comprising structure (I) where R can only be F. Appropriate corrections are required.
As evidence to the structures 

    PNG
    media_image1.png
    342
    590
    media_image1.png
    Greyscale

(Cyclic carbonate for highly stable cycling of high voltage lithium metal batteries; Su et al.) 
Claims Analysis

As best understood, claims 4 and 5 will be rejected for the same limitations as in claims 1-3.

Claim Rejections - 35 USC § 102
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US Patent 8,415,057), on claims 1-4, 10, 11 are withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Publication 2010/0143797), on claims 1-5 are withdrawn because the Applicant amended the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasily (KP 1020060114607).
Regarding claims 1-5, the Vasily reference discloses an electrolyte comprising an organic compound of tris(trimethylsilyl) phosphite (claim 2, Table 1), a salt, a non-aqueous solvent comprising many carbonate compounds (Abstract) including fluoroethylene carbonate and difluoroethylene carbonate (after Chemical formula 3) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasily (KP 1020060114607).
Regarding claim 10, the Vasily reference discloses the claimed invention above and further incorporated herein. The Vasily reference discloses in another embodiment with carbonate cosolvents to comprise a ratio of 30/40/30 (after “(embodiment 1-10)”) but does not specify the cosolvent comprises FEC or DFEC. However, the substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  KSR v. Teleflex
As a result, the electrolyte comprises fluorinated cosolvent composition in an amount of from about 2.0 parts by weight to about 50 parts by weight based on 100 parts by weight of the electrolyte composition. 
Claim(s) 1-5, 10  is/are rejected under 35 U.S.C. 103(a) as being anticipated by Oh et al. (US Patent 8,415,057) in view of Oura et al. (JP2004-014351).
Regarding claims 1-5, the Oh et al. reference discloses an electrolyte composition for a lithium-ion electrochemical device, the electrolyte composition comprising a lithium salt, a nonaqueous solvent, and a fluorinated cosolvent  of fluoroethylene carbonate and vinylene carbonate (6:17-23).  The Oh et al. reference is silent in disclosing  an additive including tris(trimethylsilyl) phosphite, however, the Oura reference discloses additive including tris(trimethylsilyl) phosphite in non-aqueous carbonate solvents to form a film on the negative electrode surface that is thermally stable and does not decomposed even in a high temperature environment to effectively suppress self-discharge. Therefore, it would have been obvious before the effective filing date to incorporate additives including tris(trimethylsilyl) phosphite for electrochemical devices that utilizes carbonate solvents disclosed by the Oh et al. reference in order to stabilize the electrochemical battery. 
Regarding claim 10, the Oh et al. reference discloses the fluorinated cosolvent is present in the electrolyte composition in an amount of from about 2.0 parts by weight to about 50.0 parts by weight based on 100 parts by weight of the electrolyte composition (6:35-42).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 10 have been considered but are moot because the new ground of rejection does not rely on matters specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US Publication 2010/0143797).
Regarding claims 1-5, the Lee et al. reference discloses an electrolyte composition for a lithium-ion electrochemical device, the electrolyte composition comprising a lithium salt, a nonaqueous solvent ([0015]), and a fluorinated cosolvent  of fluoroethylene carbonate (formula 5) wherein R can be independently a hydrogen, a halogen, and be an alkyl group ([0042]).   


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725